      Case 1:18-cv-00195-DLH-CRH Document 126 Filed 05/18/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA
                                   WESTERN DIVISION

 BERKLEY NATIONAL INSURANCE                        §
 COMPANY,                                          §
                                                   §
            Plaintiff,                             §
                                                   §
 v.                                                § CASE NO. 1:18-CV-00195-DLH-CSM
                                                   §
 XTO ENERGY, INC.,                                 §
                                                   §
            Defendant, Counter-Plaintiff and       §
            Third-Party Plaintiff,                 §
                                                   §
 v.                                                §
                                                   §
 BERKLEY NATIONAL INSURANCE                        §
 COMPANY,                                          §
                                                   §
       Counter-Defendant                           §
                                                   §
       -AND-                                       §
                                                   §
 COMMERCE AND INDUSTRY                             §
 INSURANCE COMPANY, TORUS                          §
 NATIONAL INSURANCE COMPANY                        §
 n/k/a STARSTONE NATIONAL                          §
 INSURANCE COMPANY, and SENECA                     §
 SPECIALTY INSURANCE COMPANY                       §

         BERKLEY NATIONAL INSURANCE COMPANY’S UNOPPOSED
         MOTION FOR EXTENSION TO REPLY TO XTO ENERGY, INC.’S
        RESPONSE TO BERKLEY’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff/Counter-Defendant Berkley National Insurance Company (“Berkley”) moves to

extend its deadline to reply to XTO Energy, Inc.’s Response to Berkley’s Motion for Summary

Judgment [Doc. 109] and would respectfully show the Court as follows:

       1.         On April 24, 2020, Defendant/Counter-Plaintiff XTO Energy, Inc. (“XTO”) filed

its Response to Berkley’s Motion for Summary Judgment. [Doc. 109] Berkley’s deadline to reply

is May 22, 2020. [Doc. 96]
      Case 1:18-cv-00195-DLH-CRH Document 126 Filed 05/18/20 Page 2 of 3




          2.   To allow sufficient time for Berkley to reply to XTO’s response to Berkley’s

summary judgment motion—considering other briefing deadlines as well as the complications

imposed by the ongoing pandemic—Berkley requests an extension of two weeks, making June 5,

2020 its deadline to reply to Doc. 109.

          3.   Counsel for XTO does not oppose the relief requested in this Motion. Counsel for

Berkley was similarly unopposed to XTO’s requested extensions to respond to Berkley’s summary

judgment motion.

          4.   This request is not sought for the purpose of delay, but only so that justice may be

served.

          WHEREFORE, PREMISES CONSIDERED, Plaintiff/Counter-Defendant Berkley

National Insurance Company respectfully requests that this Court grant the foregoing Motion and

enter an order (1) extending Berkley’s deadline to reply to XTO’s response to Berkley’s summary

judgment motion to June 5, 2020; and (2) granting Berkley any and all other relief to which it may

be entitled.

                                               Respectfully submitted,

                                               /s/ Thomas C. Wright
                                               Thomas C. Wright
                                               Texas Bar No. 22059400
                                               Elizabeth Rivers
                                               Texas Bar No. 24052020
                                               Natasha N. Taylor
                                               Texas Bar No. 24071117
                                               WRIGHT CLOSE & BARGER, LLP
                                               One Riverway, Suite 2200
                                               Houston, Texas 77056
                                               (713) 572-4321
                                               (713) 572-4320 (facsimile)
                                               wright@wrightclosebarger.com
                                               rivers@wrightclosebarger.com
                                               taylor@wrightclosebarger.com


                                                2
     Case 1:18-cv-00195-DLH-CRH Document 126 Filed 05/18/20 Page 3 of 3




                                               Corey J. Quinton (#05342)
                                               FISHER BREN & SHERIDAN, LLP
                                               3137 32nd Avenue South, Suite 212
                                               Fargo, ND 58103
                                               Telephone: 701-205-4242
                                               Fax: 701-364-5603
                                               cquinton@fisherbren.com

                                               Susan A. Daigle (#4459)
                                               DAIGLE RAYBURN LLC
                                               600 Jefferson Street, Suite 1200
                                               P. 0. Box 3667
                                               Lafayette, Louisiana 70501
                                               Telephone: 337-234-7000
                                               Facsimile: 337-237-0344
                                               susan@djrlawfirm.com
                                               ATTORNEYS FOR BERKLEY NATIONAL
                                               INSURANCE COMPANY



                             CERTIFICATE OF CONFERENCE

         On May 17, 2020, Counsel for Berkley National Insurance Company conferred with
counsel for XTO Energy, Inc. regarding the relief sought in this motion. XTO is unopposed to the
relief sought in Berkley’s Motion.

                                                        /s/ Elizabeth H. Rivers
                                                        Elizabeth H. Rivers



                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was sent to all parties of
  record pursuant to the ECF guidelines and the Federal Rules of Civil Procedure on this 18th
  day of May 2020.


                                                        /s/ Elizabeth H. Rivers
                                                        Elizabeth H. Rivers




                                                3
